EXHIBIT 10.1 
 
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH “[***].”
 
 
Exhibit B
CHANGE MANAGEMENT FORM #4


Program: Support.com SOW #1, Wireless Gateway Support, dated October 1, 2013
PCR No.:
Originator:  Joy Park
Date:  September 17, 2014
Department: NCO
Phone #:  [***]
Title:  Exec. Dir. of
Contract & Strategy
Locations Impacted: N/A
Requested Implementation Date:  July 22, 2014
Estimated Hours: (LOE) N/A
ý Billable         o Non Billable
Billing Rate/Hour:
See below.
Fixed Fee Cost (if applicable) See below.
Type of Change:  Wireless Gateway Support, Initial New Hire Training, under
Section 5.1(c) of SOW#1 to the MSA.
Scope of Change:
ý Minor (Anything within current contract)
oMajor (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
As per Section 5.1(c) of SOW #1, the number of “Training Program Hours” for
Wireless Networking is increased from [***] to [***] Hours from July 22, 2014
through September 21, 2014 (“Term”). During such Term, the parties will work on
adjusting the curriculum for new-hire training programs in order to restore the
total number of Training Program Hours to [***] hours following such period.
Unless specifically provided in this Change Management Form, all other terms of
SOW #1 remain unchanged.
Area(s) of Change
    Accounting/Payroll
    Network
    Data Processing
    Resource Planning
    General Facilities
    Quality Assurance
    Human Resources
    Telecom
    IT/BI
 X      Training
   Operations
    Recruiting
    Miscellaneous (Please describe below)
 
 Other:

Comcast Authorization (SRT Comcast/LOB POC)
Comcast Representative’s
Signature                                                                   /s/
Brian Duffy


Print Name  Brian
Duffy                                                                 Date  9/30/14


Support.com, Inc. Authorization:
Support.com Representative’s Signature  /s/ Roop K. Lakkaraju


Print Name Roop K. Lakkaraju
 
 
COMCAST and SUPPORT.COM CONFIDENTIAL


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***